373 F.2d 401
Chester Vincent HELPMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 24070.
United States Court of Appeals Fifth Circuit.
March 2, 1967.

Chester Vincent Helpman, pro se.
Robert S. Travis, Asst. U.S. Atty., Melvin M. Diggs, U.S. Atty., Alex H. McGlinchey, Asst. U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
The only claim of post-conviction proportion alleged by the petitioner is that his plea was not voluntarily entered; and we are of the opinion that such ground, as it is presented in the petition to vacate, is conclusively refuted by the files and records of the case.  The petition was therefore properly denied.  28 U.S.C.A. 2255.  Barrett v. United States, 5 Cir., 302 F.2d 151 (1961); Riggins v. United States, D.C.Tex., 255 F. Supp. 777 (1966), and cases therein cited.


2
Affirmed.